DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3, 6, 9-14, 18, and 20-25 are objected to for the following informalities:
Regarding claim 1, in line 16, the phrase --impurities each <0.05%, total <0.15%, balance aluminum;-- should be replaced with the phrase --each unavoidable impurity less than 0.05%, a total of unavoidable impurities less than 0.15%, and a balance aluminum;--.
Regarding claim 1, in line 21, the phrase --from intermediate gauge-- should be replaced with the phrase --from the intermediate gauge--. 
Regarding claim 1, in line 25, the phrase --a final hot rolling gauge in a range of 3 mm to 15 mm-- should be replaced with the phrase --a hot rolling final gauge in a range of 3 mm to 15 mm--. 
Regarding claim 2, in lines 3 and 4, the phrase --said sheet product-- should be replaced with the phrase --the aluminum alloy rolled sheet product--. The phrase --the rolled product-- should be replaced with the phrase --the aluminum alloy rolled sheet product--.
Regarding claim 3, in line 2, the phrase --the rolled product-- should be replaced with the phrase --the aluminum alloy rolled sheet product--.
Regarding claim 6, in line 2, the phrase --of 460°c-- should be replaced with --of 460°C--. 
Regarding claims 9-14 and 20-25, the phrase --the aluminum sheet-- should be replaced with the phrase --the Al-Si-Mg aluminum alloy--. 
Regarding claim 18, in lines 1 and 2, the phrase --wherein the cold rolling of the hot-rolled product is to cold-rolled product of final gauge of 0.8 to 2.5 mm-- should be replaced with the phrase --
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations --wherein the hot-mill exit temperature is in a range of 370C to 480C-- and --wherein the hot-mill exit temperature is in a range of 310C to 400C--, renders the claim the indefinite. There is insufficient antecedent basis for this limitation in the claim. Steps (c) and (d) of claim 1 both refer to --the hot-mill exit temperature-- having different temperature ranges because they are hot-mill exit temperatures for two separate hot-rolling steps. Examiner suggests rewriting the phrases above to the phrases --wherein a hot-mill exit temperature is in a range of 370C to 480C-- and the --wherein a hot-mill exit temperature is in a range of 310C to 400C--, respectively. 
Regarding claim 1, the limitation --the hot-rolled material at hot rolling final gauge-- renders the claim indefinite. The limitation --the hot-rolled product-- renders the claim indefinite. There is insufficient antecedent basis for both these limitations in the claim. To overcome this lack of antecedent rejection, Examiner suggests rewriting the limitation as --wherein a hot-mill exit temperature is in a range of 310C to 400C, thereby obtaining a hot-rolled material at hot rolling final gauge; (e) cooling of 
Regarding claim 4, the limitation --the solution heat-treated and quenched rolled product-- renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim. To overcome this lack of antecedent rejection, Examiner suggests rewriting the limitation in claim 2, in which claim 4 depends upon, to recite --(h) after the solution heat treating, quenching of the aluminum alloy rolled sheet product, thereby obtaining a solution heat-treated and quenched rolled product.--.
Regarding claim 4, the limitation --the natural aged rolled product-- renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim. To overcome this lack of antecedent rejection, Examiner suggests rewriting the limitation to recite --(i) natural ageing for 72 hours to 6 months of the solution heat-treated and quenched rolled project, thereby obtaining a natural aged rolled product, (j) forming of the natural aged rolled product into a three-dimensional shaped object, and (k) subjecting the three-dimensional shaped object to a paint bake cycle.--.
Regarding claims 6 and 8, the limitation --the hot-mill entry temperature-- renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim. Claims 6 and 8 depend on claim 1, however claim 1 does not recite any limitations in regards to a hot-mill entry temperature. Appropriate correction is required. 
Regarding claim 9, the limitation --the aluminum sheet-- renders the claim indefinite. It is unclear whether --the aluminum sheet-- is referring to the aluminum alloy rolled sheet product or the Al-Si-Mg aluminum alloy. If the Applicant means that the aluminum alloy rolled sheet product has an Si-content of at least 1.10%, the limitation should be rewritten as --wherein the Si-content in the aluminum alloy rolled sheet is at least 1.10%.--. If the Applicant is meaning that the Al-Si-Mg aluminum alloy has an Si-content that is at least 1.10%, the limitation should be rewritten as --wherein the Si-content in the Al-
Regarding claim 10, the limitation --the aluminum sheet-- renders the claim indefinite. It is unclear whether --the aluminum sheet-- is referring to the aluminum alloy rolled sheet product or the Al-Si-Mg aluminum alloy. If the Applicant means that the aluminum alloy rolled sheet product has an Mg-content of at least 0.15%, the limitation should be rewritten as --wherein the Mg-content in the aluminum alloy rolled sheet is at least 0.15%.--. If the Applicant is meaning that the Al-Si-Mg aluminum alloy has an Mg-content that is at least 0.15%, the limitation should be rewritten as --wherein the Si-content in the Al-S-Mg aluminum alloy is at least 0.15%--. In either of the two instances, the claim is indefinite because the limitation would fail to further limit the claimed range of magnesium in claim 1, which is between 0.1% to 0.4%., since the limitation --the Mg-content in the aluminum sheet is at least 0.15%-- in claim 9, encompasses a percentage range between 0.15% and 100%, which is broader then the range disclosed in claim 1 for magnesium. Further clarification and correction are required.
Regarding claim 17, the limitation --the hot-rolled material at hot rolling final gauge-- renders the claim indefinite. The limitation --the hot-rolled product-- renders the claim indefinite. There is insufficient antecedent basis for both these limitations in the claim. To overcome this lack of antecedent rejection, Examiner suggests rewriting the limitation of claim 1, which claim 17 depends on, to recite --wherein a hot-mill exit temperature is in a range of 310C to 400C, thereby obtaining a hot-rolled material at hot rolling final gauge; (e) cooling of the hot-rolled material at hot rolling final gauge from the hot-mill exit temperature to below 200C, thereby obtaining a hot-rolled product; (f) cold rolling the hot-rolled product, thereby obtaining a cold-rolled product having a final gauge between 0.8 mm to 4.0 
Regarding claim 20, the limitation --the aluminum sheet-- renders the claim indefinite. It is unclear whether --the aluminum sheet-- is referring to the aluminum alloy rolled sheet product or the Al-Si-Mg aluminum alloy. If the Applicant means that the aluminum alloy rolled sheet product has an Si-content of at least 1.40%, the limitation should be rewritten as --wherein the Si-content in the aluminum alloy rolled sheet is at least 1.40%.--. If the Applicant is meaning that the Al-Si-Mg aluminum alloy has an Si-content that is at least 1.40%, the limitation should be rewritten as --wherein the Si-content in the Al-S-Mg aluminum alloy is at least 1.40%--. In either of the two instances, the claim is indefinite because the limitation would fail to further limit the claimed range of silicon in claim 1, which is between 1.0% to 1.50%., since the limitation --the Si-content in the aluminum sheet is at least 1.40%-- in claim 20, encompasses a percentage range between 1.40% and 100%, which is broader then the range disclosed in claim 1 for silicon. Further clarification and correction are required. 
Regarding claim 21, the limitation --the aluminum sheet-- renders the claim indefinite. It is unclear whether --the aluminum sheet-- is referring to the aluminum alloy rolled sheet product or the Al-Si-Mg aluminum alloy. If the Applicant means that the aluminum alloy rolled sheet product has an Mg-content of at least 0.35%, the limitation should be rewritten as --wherein the Mg-content in the aluminum alloy rolled sheet is at least 0.35%.--. If the Applicant is meaning that the Al-Si-Mg aluminum alloy has an Mg-content that is at least 0.35%, the limitation should be rewritten as --wherein the Si-content in the Al-S-Mg aluminum alloy is at least 0.35%--. In either of the two instances, the claim is indefinite because the limitation would fail to further limit the claimed range of magnesium in claim 1, which is between 0.1% to 0.4%., since the limitation --the Mg-content in the aluminum sheet is at least 0.15%-- in claim 21, encompasses a percentage range between 0.35% and 100%, which is broader then the range disclosed in claim 1 for magnesium. Further clarification and correction are required.

Allowable Subject Matter
Claims 1-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art fails to disclose or adequately suggest the instantly claimed subject matter. In particular, the closest prior art, De Smet (US 2016/0002761 A1), as cited in the IDS dated 11/7/2019, discloses a method of manufacturing an aluminum alloy rolled sheet with excellent formability and suitable for an automotive body, the method including: casting an ingot of aluminum alloy, of in wt%: Si 0.5 to 1.5, Mg 0.2 to 07, Fe 0.03 to 0.30 and other elements, unavoidable impurities, and balance aluminum (Abstract). 
The aluminum alloy of De Smet overlaps with the Al-Si-Mg aluminum alloy in claim 1 of the instant invention. The aluminum alloy product of De Smet is subjected to processing steps that overlap in process parameter (i.e., heating, time, hot-rolling, and cooling) ranges as follows:
De Smet discloses homogenizing the cast ingot at a temperature of 450C or more for a time between 2 hours and 48 hours (Paragraph [0031]) (overlaps with claimed heating temperature of above 550C; maintaining the ingot a temperature of above 550C for at least 4 hours).
De Smet discloses hot rolling the ingot to form a hot-rolled project, wherein the hot-rolling temperature is preferably not above 360C (Paragraph [0033]), which overlaps with the claimed hot-rolling step, however the temperature of De Smet teaches away from the claimed hot-mill exit temperature range of 370C to 480C.
De Smet discloses a cooling step after an annealing step, wherein the aluminum alloy product can be cooled down to ambient temperature (Paragraph [0034]-[0035]), which overlaps with the claimed cooling temperature of below 200C. De Smet further discloses a cold rolling of the aluminum 
However, while De Smet teaches a similar composition with overlapping process steps, De smet does not disclose or adequately suggest two distinct hot-rolling steps at two different temperatures with two different gauge thicknesses. De Smet fails to disclose a first hot-rolling step with a hot-mill exit temperature in the range of 370C and 480C, wherein this first hot-rolling step results in an intermediate gauge between 15 mm and 40 mm, and further including a second hot-rolling step of the intermediate gauge at a hot-mill exit temperature of 310C to 400C to form an aluminum alloy product with a final hot rolling gauge in a range of 3 mm to 15 mm, as disclosed in steps (c) and (d) of claim 1. In contrast, De Smet teaches a single hot-rolling step at a temperature of 360C or lower, which is outside the claimed range of 370C to 480C and does not disclose an intermediate gauge in a range between 15 mm and 40 mm is formed. In the claimed invention, the two-consecutive hot-rolling steps at the specific hot-mill exit temperature range and specific gauge thickness parameters allows in improved formability, stretch formability, and a increased Lankford anisotropy value delta of the aluminum sheet product, compared to an aluminum alloy sheet processed with only a single hot-rolling step (Table 1 and 2 of the instant specification discloses unexpected results of the instant invention). 
The prior art of record fails to set forth a prima facie case of obviousness either alone or in combination, thus rendering claim 1 distinct over the teachings of the prior art. Claims 2-25 further limit the subject matter of claim 1, and are thus also distinct over the prior art. 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on (571)270-5758.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734